Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161335                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  THOMAS J. O’BRIEN, JR.,                                                                               Stephen J. Markman
            Plaintiff-Appellee,                                                                              Brian K. Zahra
  v                                                        SC: 161335                                  Richard H. Bernstein
                                                           COA: 347830                                 Elizabeth T. Clement
                                                           Oakland CC Family Division:                 Megan K. Cavanagh,
                                                                                                                        Justices
                                                             2004-693882-DC
  ANN MARIE D’ANNUNZIO,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the February 27, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the trial court erred by entering a temporary order granting
  the appellee full-time parenting time pursuant to MCR 3.207(B) and suspending the
  appellant’s parenting time without first conducting an evidentiary hearing, see MCL
  722.27(1)(c); Daly v Ward, 501 Mich. 897, 898 (2017), and if so, whether that error was
  harmless, see Fletcher v Fletcher, 447 Mich. 871, 879 (1994); (2) whether the trial court
  palpably abused its discretion by granting the appellee sole legal and sole physical
  custody and by suspending the appellant’s parenting time; and (3) whether the trial
  court’s findings of fact are against the great weight of the evidence. In addition to the
  brief, the appellant shall electronically file an appendix conforming to MCR 7.312(D)(2).
  In the brief, citations to the record must provide the appendix page numbers as required
  by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of
  being served with the appellant’s brief. The appellee shall also electronically file an
  appendix, or in the alternative, stipulate to the use of the appendix filed by the appellant.
  A reply, if any, must be filed by the appellant within 14 days of being served with the
  appellee’s brief. The parties should not submit mere restatements of their application
  papers.

         The Family Law Section of the State Bar of Michigan is invited to file a brief
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
           b1021
                                                                               Clerk